Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered January 5, 1989, which revoked defendant’s probation and imposed a sentence of imprisonment.
Upon his conviction of the crime of attempted robbery in the second degree, defendant was sentenced to five years’ probation. Defendant contends on this appeal that the sentence of lti to 41^ years’ imprisonment that he received for violating his probation was harsh and excessive. Given defendant’s admitted failure to comply with the terms of his probation, including his failure to participate in a substance abuse treatment program, we find no reason to disturb the *735sentence imposed by County Court (see, People v Moore, 168 AD2d 739).
Weiss, P. J., Mercure, Crew III, Casey and Harvey, JJ., concur. Ordered that the judgment is affirmed.